DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 5, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 at line 14, it is suggested to change “an amount of power” to --the amount of power--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2013/0323539) in view of Chikugo et al. (US 2009/0035613).
For claims 1 and 9: Furusawa teaches a method for diagnosing a failure of a temperature sensor for a fuel cell comprising calculating, by a controller, a heating value TF generated at a fuel cell stack during a predetermined diagnosis time (Furusawa in 0185), calculating, by the controller, a temperature variation Ts of the fuel cell stack from the calculated heating value 4, as shown by relation T4 ≤ Ts, the controller diagnoses the temperature sensor as failing. (Furusawa in 0214-0217)
For claims 1 and 4:  Furusawa does not explicitly teach the calculating of the heating value of the fuel cell stack to include calculating, by the controller, an amount of power of the fuel cell stack during the predetermined diagnosis time based on power consumption of a driver motor, and calculating, by the controller, the heating value of the fuel cell stack using a relationship between the amount of power of the fuel cell stack and the heating value thereof (claim 1) and calculating of the heating value of the fuel cell stack to include measuring, by the controller, an output voltage and an output current of the fuel cell stack during the predetermined diagnosis time and calculating, by the controller, the heating value of the fuel cell stack based on the measured output voltage and the measured output current. (claim 4)  However, Chikugo in the same field of endeavor teaches that the heating value of a fuel cell stack can be estimated from voltage, current, and power generational voltage and power generation output (Chikugo in 0033, 0036-0038) for a fuel-cell dedicated motor vehicle (Chikugo in 0030) where power generated by the fuel cell corresponds to a power load, which teaches or at least suggests that the amount of power of the fuel cell stack is calculated based on power consumption of a drive motor.  The skilled artisan would find obvious to modify Furusawa by calculating the heating value of the fuel cell stack based on an amount of power of the fuel cell stack and based on measured output voltage and current and power generation output.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
For claim 2:  Before calculating the heating value of the fuel cell stack, the controller determines an initial temperature, which includes a temperature of outdoor air (Furusawa in 0162), and the calculating of the temperature variation of the fuel cell stack includes assuming the temperature of the outdoor air as the initial temperature of the fuel cell stack and calculating the temperature variation of the fuel cell stack. (Furusawa in 0107, 162, 0186)  
	For claim 3:  Furusawa does not explicitly teach determining of whether the initial temperature of the fuel cell stack is able to be assumed as the temperature of the outdoor air includes determining whether the fuel cell stack is re-operated after an operation of the fuel cell stack is stopped for a predetermined stop time or longer.  However, the skilled artisan would find obvious that Furusawa’s determining step includes whether the fuel cell stack is re-operated after an operation of the fuel cell stack is stopped for a predetermined stop time or longer as Furusawa takes into account the temperature at the time the fuel cell has stopped operating, such as in generating electric power, as well as the elapsed time via a timing device. (Furusawa in 0039, 0162)  
	For claim 8:  Furusawa further teaches measuring, by the controller, a temperature of outdoor air. (Furusawa in 0162)  Furusawa does not explicitly teach measuring before diagnosing the failure of the temperature sensor, however, it would be obvious to one of ordinary skill to measure before diagnosing as the temperature of the outside air is a factor in determining .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2013/0323539) in view of Kanno (US 2009/0035613).
	The teachings of Furusawa are discussed above.
 	For claim 7:  Furusawa does not explicitly teach the calculating of the temperature variation of the fuel cell stack includes calculating using a heat capacity of the fuel cell stack.  However, Kanno in the same field of endeavor teaches a temperature variation of the fuel cell stack to include a predetermined heat capacity of the fuel cell stack. (Kanno in 0057)  The skilled artisan would find obvious to modify Furusawa to include the heat capacity of the fuel cell stack in view of Kanno showing the heat capacity as an influencing factor in temperature calculation.

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive. Applicant submits that Chikugo merely teaches a heating value as determined by power generation voltage and power generation current of the fuel cell, which are factors different from that of the present claims.  This argument has been fully considered but is not found persuasive.  As the fuel cell system of Furusawa generates electric power (Furusawa in 0017) and Furusawa teaches calculating, by a controller, a heating value TF generated at the stack during a predetermined diagnosis time (0185), while Furusawa does not explicitly teach the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722